Citation Nr: 1701436	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  05-03 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Army from March 1984 to July 1984 and from September 1985 to April 1986.  The Veteran also has various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Pennsylvania Army National Guard (PAANG).  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia.

In a March 2011 decision, the Board denied the Veteran's claim for entitlement to service connection for a low back disability.  The Veteran appealed, and in January 2014, the United States Court of Appeals for Veterans Claims (Court) issued a memorandum decision and a concurrent order which vacated the Board's March 2011 decision and remanded the case to the Board for further adjudication.  In May 2014, the Board remanded the matter for further development, consistent with the memorandum decision.  The Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).

VA law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2015); 38 C.F.R. § 20.707.  In May 2016, the Board sent the Veteran a letter informing him that the Veterans Law Judge (VLJ) who held his August 2009 hearing was unavailable to participate in a decision on his appeal.  The letter informed him that he had the right to request a hearing before another VLJ who would decide his case.  It requested a response from the Veteran, within 30 days, as to whether he wanted another hearing or whether he wanted to proceed with adjudication without a second hearing.  The letter informed him that his failure to respond within 30 days of the letter would result in the Board proceeding without the second hearing.  The Veteran did not respond within 30 days of the letter; therefore, the Board will proceed accordingly.  A copy of the August 2009 transcript has been associated with the Veteran's electronic claims folder.  
This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

A chronic lower back disability was not shown in service or for many years after the Veteran period of active service, and has not been shown by competent and credible evidence the be related to his active service, to include ACDUTRA and INACDUTRA service. 


CONCLUSION OF LAW

A lower back disability, to include degenerative arthritis of the spine, was not incurred or aggravated during active service or as a result of any incident thereof, or during a period of ACDUTRA or as a result of injury during a period of INACDUTRA, nor may service connection for a back disability be presumed.  38 U.S.C.A. §§ 1101, 1110, 1116, 1153, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159 (b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Board finds that the VA has satisfied its duties under the VCAA. Specifically, letters were sent to the Veteran in July 2003 and April 2008 which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claim.  The letters further informed the Veteran of his obligations to provide necessary information to assist in his claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The Veteran was also informed of VA's practices in assigning disability evaluations and effective dates for those evaluations.

In regard to the duty to assist, the Veteran was afforded a VA examination in February 2016.  The examiner reviewed the case file, examined the Veteran and considered his statements prior to rendering an opinion.  The examiner also provided a rationale for the opinion offered.  

Further, the Veteran's service treatment records and private treatment records have been obtained and considered.  The Court directed the Board to make reasonable efforts to obtain the Veteran's "complete payroll records from PAANG payroll personnel department regarding the [Veteran's] 2001 PAANG."  In May 2014, the Board remanded the matter and directed the RO to request and obtain such records.  Although the RO was unable to obtain the requested records, in December 2015, the Veteran submitted the outstanding records directly.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  

Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103 (a), § 5103A, or 38 C.F.R. 
§ 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Service Connection

The Veteran contends that he is entitled to service connection for a lower back disability because he injured his back while lifting a round of ammunition off the back of a platform loading system while performing his weekend drills in the PAANG.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in line of duty.  38 U.S.C.A. § 101 (21) and (24) (West 2014); 38 C.F.R. § 3.6 (a) (2016). Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) duty in which the individual concerned was disabled from injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101 (24), 106, 1131 (West 2014). ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists.  38 C.F.R. § 3.6 (c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6 (d).  In the absence of such evidence, the period of ACDUTRA or ACDUTRA would not qualify as "active military naval, or air service" and the claimant would not achieve veteran status for purposes of that claim.  See 38 US CA § 101(2) 24), Mercado-Martinez v. West, 11 Vet App. 415, 419 (1998).   

In the case of any veteran who served for ninety (90) days or more during a period of war - a chronic disease becoming manifest to a degree of ten (10) percent of more within one (1) year from the date of separation from such service shall be considered to have been incurred in or aggravated by such service, notwithstanding there is no record evidence of such disease during the period of service. 
38 U.S.C.A. § 1112 (a)(1) (West 2014).
Initially, the Board notes that the Veteran does not assert, and the record does not show, that he injured his back or had back problems during either of his periods of active service.  A review of the available service treatment records from the Veteran's two periods of active service from March 1984 to July 1984 and from September 1985 to April 1986 does not show any complaints, treatment or diagnosis for any back problems.  The report of a September 1985 examination prior to entrance into the Veteran's second period of active service shows his spine was evaluated as normal.  On the associated report of medical history, the Veteran denied a history of recurrent back pain.  An April 1986 statement shows that the Veteran declined a medical examination prior to separation from his second period of service and a medical professional determined that an examination was not necessary based on a review of his treatment records.

As mentioned above, the Veteran claims, and is adamant that his back injury was sustained during his weekend drills with the Pennsylvania Army National Guard in April 2001.  

The first evidence on file documenting treatment for back problems is in December 2000, more than four years after separation from the last period of active duty service.  The records show that the Veteran was treated at the Hanover Hospital for complaints of cough, vomiting and low back pain.  It was noted that the Veteran reported complaints of pain in the low back at work when bending or standing up.  The Veteran reported that he did a lot of heavy lifting of pallets and that he lifted weights at home.  Physical examination revealed tenderness in the low back.  He was diagnosed with bronchitis and a low back strain.  The doctor gave directions for no weight lifting for seven days.  

The Veteran denied any back problems on his January 2001 annual medical certificate with the PAANG.  He mentioned that he had been seen by a doctor for his back, but denied any current problems.  

The next documented treatment for the Veteran's back wasn't until April 2001.  An April 2, 2001 private treatment record from Kodner Chiropractic Center (KCC) indicates that the Veteran complained of neck and lower back pain for the past 3 to 5 years, with unknown exacerbation in the past month.  He was diagnosed with lower back facet syndrome and intercostal neuritis.  He was restricted from lifting more than 35 pounds.  Dr. T.K. recommended that the Veteran be excused from National Guard duty from April 13, 2001 to July 2001.  He later authorized the Veteran to return to work without any restrictions.  

In an undated letter, received in November 2004, Supply Sergeant J.S. stated that the Veteran was a member of the Pennsylvania Army National Guard from December 1997 to December 2001.  He stated that, "[d]uring that period, [the Veteran] injured his back lifting 155 mm projectiles from one vehicle to another. . . He was unable to attend scheduled drill weekends for the period April 13, 2001 to July 31, 2001."  

Treatment records, dated from 2005 to 2008, from the Wellspan Medical Group indicate that the Veteran complained of back pain, breathing problems and ankle pain.  He was given impressions of asthma versus COPD; morbid obesity; possible ankle sprain; etc.  

Subsequent private treatment records indicate that the Veteran continued to complain of low back pain and was ultimately diagnosed with degenerative changes of the lower spine in 2008.  

In December 2015, the Veteran submitted records from the Defense Finance and Accounting Service (DFAS), which purport to show his pay records from 2001.  These records indicate the Veteran's pay for INACDUTRA and ACDUTRA.  Focusing on April 2001, the pay records do not indicate that the Veteran had any duty days during the month of April.  

The Veteran was afforded a VA examination in February 2016 where the examiner noted the Veteran's current diagnoses of lumbosacral strain, degenerative arthritis of the spine and spondylolisthesis.  The examiner noted the Veteran's December 2000 treatment at Hanover hospital for bronchitis and a lumbar strain.  She further noted that his primary care physician stated that the Veteran reported "pain in the lower back at work when he bends or stands up from pallets . . . does lots of heavy lifting . . . lifts weights at home."  The examiner further notes the April 2001 chiropractic visit at KCC where the Veteran reported back pain for 3 to 5 years.  The examiner further highlights the Veteran's history of obesity, with the Veteran reporting that at his heaviest, he was 466 pounds.  The Veteran also reported a work history in physically laborious positions such as a factory/machine operator/fork lift operator, and construction roofer from 1984 to 2009; a cook in 1990; construction from 1991 to 1996 and a roofer from 1993 to 1994.  

The examiner opined that the Veteran's back disability was less likely than not incurred in or caused by service.  She reasoned,

Lower back strain evidence Dec[ember] 2000 at Hanover Hospital ER note is clearly evidence prior to April 1, 2001, due to current work environment causing lower back strain.  Another entry by Dr. Thomas J. Kodner on 4-2-2001 cites lower back [pain] present for 3-5 years with unknown exacerbations.  By record review, Veteran was not on active duty with the National Guard, ACDUTRA or INACDUTRA at claimed date of his injury, 4-1-2001.  Therefore, it is less likely than not the lower back condition is a result of his claimed military service back strain on April 1, 2001.  Veteran's work history review previously evidence for long standing hard manual labor.  Veteran also has a long standing morbid obesity which places a heavy load on the human muscular/skeleton structure, adding the occupational exposures of physically demanding jobs compounds the lower back condition.  Veteran's back condition is more likely than not a result[] of his many years working a physically demanding job with the extra physical load from his morbid obesity.  

Based on the foregoing, the Board finds that although there is evidence of a current low back disability, the preponderance of the evidence is against finding that the current back disability is related to the Veteran's ACDUTRA or INACDUTRA service.  

First, the Board finds the Veteran's DFAS pay records which indicate that he was not on weekend drills during April 2001 to be quite probative in value.  In fact, these records indicate that the most proximate drills to April 2001 were March 2nd to the 4th, 2001, and that there were no drills in May or June 2001.  This is in direct contradiction to the Veteran's contention that he injured his back on or about April 1, 2001 (a Sunday) during his weekend drills and was treated the next day by his private chiropractor at the KCC.  This record further supports the April 2, 2001 private medical record from Dr. T.K. which states that the Veteran complained of neck and lower back pain for the past 3 to 5 years, with unknown exacerbation in the past month.  No reference was made to an intercurrent injury the day before or even the month before.  It is reasonable to infer that if the Veteran indeed injured his back the day before, during weekend drills, or at some close point in time, that he would have reported that fact to his doctor when seeking treatment.  Although at the Board hearing, the Veteran denied stating that he reported to Dr. T.K. that he suffered back pain for 3 to 5 years, there is no reason why Dr. T.K. would add that detail in his medical notes.  Significantly, Dr. T.K. refers to the Veteran's inability to participate in the National Guard for a period of time, so it is reasonable to infer that if the Veteran indeed reported that his injury stemmed from the National Guard that Dr. T.K. would have mentioned it.  

Although the supply sergeant mentioned that the Veteran injured his back during his time in the PAANG from December 1997 to December 2001, he did not provide any specific details about when the injury occurred (within that 4 year timeframe); how he was aware of such an injury or provide any supporting medical documentation.  Therefore, the Board assigns very little probative weight to his statement.  

Second, the Board assigns significant probative weight to the February 2016 VA examination report.  The examiner noted the Veteran's contentions and addressed many of the Court's concerns regarding the Veteran's total physical picture.  The examiner ultimately found that the evidence did not show that the Veteran injured his back during service; that he likely injured it 3 to 5 years prior to the April 2, 2001 chiropractic visit and that his history in physically laborious jobs and his obesity were the likely contributors to his current back disability.  

Third, the Board notes that it has not categorically disregarded the Veteran's statements regarding the time in which he injured his back or his assertions that his current back disability is related to his PAANG service.  The Veteran is competent to state that he injured his back.  However, the Board finds that his statements regarding the time and circumstance of his injury are not credible.  As mentioned above, the Veteran himself submitted records which clearly state that he was not on duty on the date he has stated the injury occurred.  Further, his failure to report to his chiropractor that he believed his back injured stemmed from his National Guard service is significant.  Although subsequent treatment records indicate that the Veteran reported that his injury began in 2001, none of the treatment records provide any etiological opinions related the disability to National Guard service.  It is noted that a bare transcription in a medical record of the Veteran's self-reported history, unenhanced by medical analysis, does not constitute competent medical evidence.  LeShore v Brown, 8 Vet App 406, 409 (1995).  The Board further finds that the Veteran is not competent to provide any etiological opinion regarding his back disability as he has not demonstrated that he has the medical expertise required to provide such an opinion.  

Finally, the Board observes that service connection may be awarded on presumptive basis for certain disabilities such as arthritis that become manifested within a proscribed period following active military service.  38 C.F.R. §§ 3.307, 3.309.  However, the February 2016 VA examination report, which the Board found to be the most probative evidence of record, specifically dispels any connection between the Veteran's current back disability and service.  Rather, the report connects the Veteran's back disability to his post-service work duties and his morbid obesity.  Accordingly, service connection on a presumptive basis is not warranted.  

Given that the Board has found the unfavorable February 2016 VA examination report opinion, to be the most probative evidence of record, the preponderance of the evidence is against the Veteran's claim for service connection, and the claim must be denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A §5107 (West 2014).


ORDER

Entitlement to service connection for a low back disability is denied. 



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


